20Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	The amendment filed on March 29, 2022 has been received and made of record. In response to Non-Final Office Action mailed on January 06, 2022, claims 1, 12, 15, 18 and 20 are amended of which claims 1 and 15 are independent claims. Applicants cancelled dependent claims 11 and 19 and their limitations are incorporated into independent claims 1 and 15 respectively. Dependent claims 2-10, 13, 14, 16, and 17 are maintained. NO claim has been added as new claims after the Non-Final Office Action. Therefore, claims 1-10, 12-18 and 20 are pending for consideration.

Response to Arguments

3. Applicants’ arguments, in "Remarks", filled on March 29, 20212 with respect to independent claims 1, and 15 have been considered but are moot in view of mew ground of rejection as necessitated by applicants’ amendment. Before the Non-Final Action, claim 11 was dependent on claim 10 and claim 10 was dependent on claim 2 which is dependent on claim 1. Incorporating the limitations of dependent claim into independent claim without adding limitations of the intervening claims change the scope of the claim. Therefore, it is a new ground of rejection. The argument is applied to both the independent claims 1 and 15.  

Drawings

4.	Applicants submitted the replacement sheet of drawing with appropriate correction and the correction is accepted by Office. Therefore, objection to the drawing of Figure 1 has been withdrawn.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 6, 12-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over YE et al.(US 2017/0075491 A1)(herein after YE).

Regarding claim 1, YE teaches a touch panel(a touch display device, Para-1), comprising:

a plurality of touch units(driving electrode 212, fig.10(d), Para-67) arranged in an array(electrode structure unit 210, Para-67); wherein each of the touch units(210) comprises a first touch electrode(driving electrode 212, fig.10(d)) and a second touch electrode(sensing electrodes where columns R1, R2, R3, --- are connected); the first touch electrode(212) and the second touch electrode(sensing electrodes) each is extending along a first direction(vertical direction) and are arranged along a second direction(horizontal direction); the second touch electrode(sensing electrodes) comprises a number M(3) of sub-second electrode blocks(fig.10(d)) arranged in sequence along the first direction(vertical direction); and M≥2(M=3);
first leads(driving signal leads T1, T2, T3, T4, fig.10(d)) electrically connected with first touch electrodes(212) in the respective touch units in a one-to-one correspondence manner(fig.10(d))(one electrode 212 directly connected to one driving signal lead T1 or T2 or T3 or T4, fig.10(d)); and


    PNG
    media_image1.png
    560
    392
    media_image1.png
    Greyscale
 
fig.10(d)

second leads(sensing signal leads R1, R2, R3, ---, fig.10(d)), wherein each of the second leads is electrically connected with nth sub-second electrode blocks(fig.10(d)) in respective second touch electrodes(fig.10(d)) in touch units(210) arranged along the first direction(vertical direction), and 1≤n≤M(fig.10(d)); wherein

the second leads(R1, R2, R3 ----) comprise: a first type of touch leads(R1 or R3) each arranged on a side, far away from the first touch electrode(212)(need to define side and far away), of the second touch electrode(fig.10(d)), and a second type of touch leads(R2) each of which is bended to form multiple segments for evading from the sub-second electrode block (figs.5(e), 10(d), 10(f)); and

 each of the first type of touch leads is electrically connected with first sub-second electrode blocks in respective second touch electrodes in touch units arranged along the first direction(R1 or R3, fig.10(d)), each segment in each of the second type of touch leads is electrically connected with nth sub-second electrode blocks in two adjacent second touch electrodes in touch units arranged along the first direction(figs.5(e),10(d), 10(f))(as seen from figure above, sensing electrode lead R1 is connected to first row of sub-electrode and sensing electrode lead R3 connected to third row of sub-electrode and sensing lead R2 is bent; see also fig.5(e) where R2 and R3 are bent); and 1≤n≤M(figs. 5(e),10(d), 10(f)).

If it is considered that YE fails to teach the aforementioned- limitations in a single embodiment, then it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to utilize the other modifications of YE associated with figs.5(e), 10(d), 10(f) in order to teach the claimed limitations. Such a combination is desirable because it provides a touch sensing display device that reduces electrode occupation space and increases touch resolution effect.

Regarding claim 6, YE teaches the touch panel of claim 1, wherein each of the touch units(210) is rectangular(fig.10(d)), the first touch electrode is block-shaped(212 is rectangular blocks), each of the number M(3) of sub-second electrode blocks (figs.5(a)-12) is block-shaped(rectangular smaller blocks), and a length of the each sub-second electrode block(figs.5(a)-12) in the first direction(vertical direction) is less than a length of the first touch electrode(212) in the first direction(vertical direction).

Regarding claim 12, YE teaches the touch panel of claim 1, wherein the second leads further comprises:
 
a third type of touch leads(first connecting line R3, fig.10(d)) each arranged on a side, facing towards the first touch electrode(212, fig.10(d)), of the second touch electrode (fig.10(d)); and 


each of the third type of touch leads is electrically connected with last sub-second electrode blocks in respective second touch electrodes in touch units arranged along the first direction(fig.10(d))(two black hatched sub-electrodes are the last row/blocks of each block as seen in fig.10(d)).

Regarding claim 13, YE teaches the touch panel of claim 1, wherein the first touch electrode and the second touch electrode are arranged in a same layer(Para-27: in a single layer substrate 101, fig.2). 

Regarding claim 14, YE teaches the touch panel of claim 13, wherein the first leads and the second leads are arranged in the same layer as the first touch electrode(Para-27). 

Claim 15 is rejected for the same reason as mentioned in the rejection of claim 1, since both claims recite identical claim limitations only difference in the preamble of the claims. A touch sensing display device is also disclosed by YE.

Claim 20 is rejected for the same reason as mentioned in the rejection of claim 12, since both claims recite identical claim limitations. 

8.	Claims 2-5, 7-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over YE et al.(US 2017/0075491 A1) in view of Elias et al.(US 2010/0059294 A1)(herein after Elias).

Regarding claim 2, YE is not found to teach expressly the touch panel of claim 1, wherein: the first touch electrode is comb-shaped, and is provided with a first master which extends along the first direction, and a plurality of first branches which are connected with the first master and extend towards the second touch electrode along a direction vertical to the first direction; each of the number M of sub-second electrode block is comb-shaped, and is provided with a second master which extends along the first direction, and a plurality of second branches which are connected with the second master and extend towards the first touch electrode along the direction vertical to the first direction; and the first branches and the second branches are distributed alternately.


    PNG
    media_image2.png
    511
    608
    media_image2.png
    Greyscale

However, Elias teaches a touch sensor panel, wherein:
 
the first touch electrode(C0/C1) is comb-shaped, and is provided with a first master(vertical white part, base, of columns 106) which extends along the first direction(vertical direction), and a plurality of first branches(horizontal white parts of columns 106) which are connected with the first master and extend towards the second touch electrode(R2, R1, R0) along a direction vertical to the first direction(fig.1D);
 
each of the number M of sub-second electrode block(R2, R1, R0) is comb-shaped, and is provided with a second master(hatched vertical part, base) which extends along the first direction (vertical direction), and a plurality of second branches (horizontal hatched parts of columns R2, R1, R0) which are connected with the second master and extend towards the first touch electrode(C0/C1) along the direction vertical to the first direction; and 

the first branches and the second branches are distributed alternately(fig.1D).
 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified YE with the teaching of Elias to include the feature in order to provide a touch sensing display device incorporating bandwidth enhancement strip into the panel to enhance stimulation signal bandwidth for the touch sensor panel and to maintain relatively uniform touch sensitivity over a touch sensor panel surface, while minimizing border space needed outside display area and maximizing sensing element area inside a display area.

Regarding claim 3, YE as modified by Elias teaches the touch panel of claim 2, wherein an extending length of the second master(base length of R2 or R1 or R0, fig.1D, Elias) in the first direction(vertical direction) is 1/M(1/3)(base length of columns 106, C0 or C1 is substantially equal to total length of individual base R2, R1 and R0 in vertical direction) of an extending length of the first master(base length of columns 106) in a same touch unit in the first direction(vertical direction).

Regarding claim 4, YE as modified by Elias teaches the touch panel of claim 2, wherein:

a width of the first master(width of the base of C0 or C1, fig.1D, Elias) in the direction vertical to the first direction is larger than a width of each of the first branches(width of each individual branches in vertical direction as shown in figure above) in the first direction; and
 
a width of the second master(width of the base of R2 or R1 or R0, fig.1D, Elias) in the direction vertical to the first direction is larger than a width of each of the second branches(width of each individual branches in vertical direction as shown in figure above) in the first direction.

Regarding claim 5, YE as modified by Elias teaches the touch panel of claim 2, wherein an extending length of each of the first branches is equal to an extending length of each of the second branches(fig.1D, Elias)(individual comb tooth of C0/C1 enters into each tooth of R2/R1/R0).

Regarding claim 7, YE as modified by Elias teaches the touch panel of claim 6, wherein a width of the first touch electrode(columns 106 C0 or C1, fig.1D, Elias) along a direction vertical to the first direction is equal to a width of the each sub-second electrode block(width of R2 or R1 or R0, fig.1D, Elias) along the direction vertical to the first direction(as the electrode are comb shape and individual first touch electrode  branches are inserted into second sub-electrode branches each other, width are equal) (motivation see the rejection of claim 2).

Regarding claim 8, YE as modified by Elias teaches the touch panel of claim 7, wherein a shape of the each sub-second electrode block in a same touch unit is square(fig.10(d), YE)(as seen from fig.10(d) above, the sensing electrodes are substantially square in shape).
Regarding claim 9, YE as modified by Elias teaches the touch panel of claim 8, wherein areas of the respective sub-second electrode blocks in the same touch unit are the same (figs.10(d), YE; fig.1D, Elias).

Regarding claim 10, YE as modified by Elias teaches the touch panel of claim 2, wherein a first lead(T1, T2, T3 or T4, YE) connected with the first touch electrode(212) is arranged on a side(fig.10(d), YE), far away from the second touch electrode (sensing electrodes), in a same touch unit(210)(claim should define “side” and “far away”). 

Regarding claim 17, YE is not found to teach expressly the touch display device of claim 15, wherein: the first touch electrode is comb-shaped, and is provided with a first master which extends along the first direction, and a plurality of first branches which are connected with the first master and extend towards the second touch electrode along a direction vertical to the first direction; each of the number M of sub-second electrode block is comb-shaped, and is provided with a second master which extends along the first direction, and a plurality of second branches which are connected with the second master and extend towards the first touch electrode along the direction vertical to the first direction; and the first branches and the second branches are distributed alternately.

    PNG
    media_image2.png
    511
    608
    media_image2.png
    Greyscale


However, Elias teaches a touch sensor panel, wherein: 
the first touch electrode(C0/C1) is comb-shaped, and is provided with a first master(vertical white part, base, of columns 106) which extends along the first direction(vertical direction), and a plurality of first branches(horizontal white parts of columns 106) which are connected with the first master and extend towards the second touch electrode(R2, R1, R0) along a direction vertical to the first direction(fig.1D); 
each of the number M of sub-second electrode block(R2, R1, R0) is comb-shaped, and is provided with a second master(hatched vertical part, base) which extends along the first direction (vertical direction), and a plurality of second branches (horizontal hatched parts of columns R2, R1, R0) which are connected with the second master and extend towards the first touch electrode(C0/C1) along the direction vertical to the first direction; and  the first branches and the second branches are distributed alternately(fig.1D).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified YE with the teaching of Elias to include the feature in order to provide a touch sensing display device incorporating bandwidth enhancement strip into the panel to enhance stimulation signal bandwidth for the touch sensor panel and to maintain relatively uniform touch sensitivity over a touch sensor panel surface, while minimizing border space needed outside the display area and maximizing the sensing element area inside a display area.

9.	Claims 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over YE et al.(US 2017/0075491 A1) in view of JANG et al.(US 2017/0364194 A1)(herein after JAN).

Regarding claim 16, YE teaches the touch display device of claim 15, further comprising:

a display panel(display screen, Para-76); wherein the display panel is provided with a plurality of pixel units(obvious to have a plurality of pixels in a display screen).

Nevertheless, YE is not found to teach expressly the touch display device, wherein each of the pixel units comprises a light transmitting area; and the first touch electrode, and/or the sub-second electrode block, and/or the first lead, and/or the second lead have/has a hollow part, and an orthographic projection of the hollow part on the display panel is overlapped with the light transmitting area of the pixel unit. 

However, JANG teaches a display apparatus, comprising:

a display panel(display panel DP, fig.3A, Para-99);
 
wherein the display panel is provided with a plurality of pixel units(plurality of pixels PX, fig.3A), and each of the pixel units comprises a light transmitting area(emission area PXA, fig.3D, Para-122); and
 
the first touch electrode(RP), and/or the sub-second electrode block(TPi), and/or the first lead(SL1), and/or the second lead (SL2) have/has a hollow part(touch openings TS-OP, figs.5A&5B), and an orthographic projection of the hollow part on the display panel is overlapped with the light transmitting area of the pixel unit(Para-157). 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified YE with the teaching of JANG to include the feature in order to provide an organic light emitting display panel that comprises a base layer and a circuit layer, which is disposed on the base layer, and hence ensures providing a simple structure of a display apparatus and improves the flexibility of the display apparatus, and also prevents the permeating of the external moisture into the display module, thus absorbs an external impact.

Regarding claim 18, YE as modified by JANG teaches the touch panel of claim 16, wherein a first lead(T1, T2, T3 or T4, fig.10(d), YE; SL1, fig.4A, JANG) connected with the first touch electrode(212, fig.10(d), YE; RP, fig.4A, JANG) is arranged on a side(fig.10(d), YE; fig.4A, JANG), far away from the second touch electrode(fig.10(d), YE; TPi, fig.4A, JANG), in a same touch unit(210, fig.10(d), YE; SB, fig.4A, JANG) (claim should define “side” and “far away”). 

Conclusion
10.	Applicants’ amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Note

11. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao, can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692